DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 06/24/2022. Claims 1–20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2022 and 09/20/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS’s were considered.
Claim Objections
Claim 13-14 and 18 are objected to because of the following informalities:  
Claim 13, at the end of line 1, the “;” (semicolon) should be “:” (colon).  
Claim 13 recites the limitation “the one or more processors” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 2, “via one or more processors” should read --via the one or more processors--.
Claim 18 recites the limitation “the external communication component” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	external communication component in claim 2;
The structure of the external communication component is “transceivers, GPS units, sensors (e.g., a radar unit, LIDAR unit, motion sensor, ultrasonic sensor, infrared sensor, inductance sensor, camera, microphone, etc.)” as recited in paragraph 0029 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota (US20050240329).
As to claims 1 and 13, Hirota teaches a system and a method for controlling an interior configuration of a vehicle, the system comprising: 
an interior vehicle component, wherein the interior vehicle component includes one or more of: a steering wheel, a mirror, window, a door, a hardtop convertible roof, a soft-top convertible roof, a floor panel, a visor, a partition, a sunroof, a sky roof, a storage module, a beverage holder, a foot rest, a bed, a seatbelt, a desk, or a work surface (see at least Hirota para 0019 for a seat belt, para 0022 for a seatback, also see Fig.1 for a steering wheel); 
an actuator component configured to adjust a physical configuration of the interior vehicle component (see at least Hirota para 0021 for the pretensioner which comprises the belt actuating means, is actuated to increase the tension of the seat belt); and 
one or more processors configured to cause the actuator component to adjust the interior vehicle component from a first physical configuration to a second physical configuration based on an external driving condition (see at least Hirota para 0021 for when the control portion makes a forecast of a collision, i.e. an external driving condition, the seat actuating means are actuated as a preparation for a collision, and the pretensioner which comprises the belt actuating means is actuated so as to increase the tension of the sea belt, i.e. from a first physical configuration to a second physical configuration; also see Fig. 2).
As to claim 2, Hirota teaches the system of claim 1, further comprising: 
an external communication component configured to collect data representing an external environment of the vehicle (see at least Hirota para 0021 for collision forecast sensor, para 0020 for the collision forecast sensor is a radar), wherein the one or more processors are further configured to: 
receive driving environment data that includes, or is derived from data that includes, the data collected by the external communication component (see at least Hirota para 0021 for control portion determines whether or not the vehicle collides with the obstacle on the basis of the output signals from the collision forecast sensor), and 
detect, by processing the driving environment data, the external driving condition (see at least Hirota para 0021 for when the control portion determines that a collision cannot be avoided the control portion makes a forecast of a collision).
As to claim 3, Hirota teaches the system of claim 2, wherein: 
the external communication component is a sensor interface configured to collect sensor data from one or more sensors positioned on or in the vehicle (see at least Hirota para 0021 for collision forecast sensor, also see Fig. 2); and 
the driving environment data includes, or is derived from data that includes, the sensor data (see at least Hirota para 0021 for control portion determines whether or not the vehicle collides with the obstacle on the basis of the output signals from the collision forecast sensor).
As to claims 4 and 15, Hirota teaches the system of claim 1 and the method of claim 13, wherein the external driving condition is an impending collision between the vehicle and one or more objects external to the vehicle (see at least Hirota para 0021 for when the control portion determines that a collision cannot be avoided the control portion makes a forecast of a collision).
As to claims 5 and 16, Hirota teaches the system of claim 4 and the method of claim 15, wherein the one or more processors are configured to: 
detect the impending collision at least by (i) determining a closing speed between the vehicle and one or more objects external to the vehicle and (ii) determining a distance between the vehicle and the one or more objects (see at least Hirota para 0021 for the anticipated collision time is calculated on the basis of information such as a distance between the vehicle and the obstacle and a relative speed).
As to claims 7 and 18, Hirota teaches the system of claim 2 and the method of claim 13, wherein the external communication component is a transceiver configured to collect data from one or more sources external to the vehicle (see at least Hirota para 0020 for collision forecast sensor detecting the environment and output to the control portion, also see Fig. 2).
As to claim 8, Hirota teaches the system of claim 1, wherein the external driving condition is at least one of a particular type of vehicle traffic, a particular type of weather, or a vehicle speed limit (see at least Hirota para 0021 for collision, i.e. a type of vehicle traffic, also see Fig. 4-7).
As to claims 9 and 19, Hirota teaches the system of claim 1 and the method of claim 13, wherein the actuator component is configured to adjust an orientation of the interior vehicle component from the first physical configuration to the second physical configuration at least by adjusting at least one of a yaw angle, a pitch angle, or a roll angle of the interior vehicle component (see at least Hirota para 0022-0023 for set angle of the seat back).
As to claims 10 and 20, Hirota teaches the system of claim 1 and the method of claim 13, wherein the actuator component is configured to adjust the interior vehicle component from the first physical configuration to the second physical configuration at least by moving the interior vehicle component in at least one of a forward, backward, upward, downward, clockwise, counterclockwise, or lateral direction relative to the vehicle (see at least Hirota para 0021-0023 for the reclining motor and the seat back is reclined, para 0025 for actuation of the seat actuating means is stopped when the seat and the seat back reach the predetermined target range; also see para 0021 for the pretensioner which comprises the belt actuating means, is actuated to increase the tension of the seat belt, also see Fig. 1).
As to claim 11, Hirota teaches the system of claim 1, further comprising: 
a second interior vehicle component (see at least Hirota para 0021 for the seat); 
a second actuator component configured to adjust a physical configuration of the second interior vehicle component (see at least Hirota para 0021 for the seat slide motor); and 
wherein the one or more processors cause the second actuator component to adjust the second interior vehicle component from a third physical configuration to a fourth physical configuration when the one or more processors detect the external driving condition (see at least Hirota para 0021 for the seat slide motor, which comprises the seat actuating means, are actuated, as a preparation for a collision, for sliding the seat so as to be in a predetermined target range and moving the seat back so as to be in a predetermined target range).
As to claim 14, Hirota teaches the method of claim 13, further comprising: 
receiving, via one or more processors, driving environment data that is generated by, or derived from data generated by, an external communication component, wherein detecting the external driving condition is based on processing the driving environment data (see at least Hirota para 0021 for control portion determines whether or not the vehicle collides with the obstacle on the basis of the output signals from the collision forecast sensor, when the control portion determines that a collision cannot be avoided the control portion makes a forecast of a collision), and wherein: 
the external communication component is a sensor interface configured to collect sensor data from one or more sensors positioned on or in the vehicle (see at least Hirota para 0021 for collision forecast sensor, also see Fig. 2); and 
the driving environment data includes, or is derived from data that includes, the sensor data (see at least Hirota para 0021 for control portion determines whether or not the vehicle collides with the obstacle on the basis of the output signals from the collision forecast sensor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Rowell (US20190096256).
As to claims 6 and 17, Hirota teaches the system of claim 4 and the method of claim 15.
Hirota does not teach wherein the one or more processors are configured to: detect the impending collision at least by determining a predicted trajectory of the vehicle and a predicted trajectory of one or more objects external to the vehicle.
However, in the same field of endeavor, Rowell teaches detecting the impending collision at least by determining a predicted trajectory of the vehicle and a predicted trajectory of one or more objects external to the vehicle (Rowell, para 0078; Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the method disclosed by Hirota to include detecting the impending collision at least by determining a predicted trajectory of the vehicle and a predicted trajectory of one or more objects external to the vehicle as disclosed by Rowell to avoid or mitigate the accident (Rowell, para 0078).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Breed (US20080040004).
As to claim 12, Hirota teaches the system of claim 1.
Hirota does not teach wherein the one or more processors are further configured to: receive passenger data that is generated by, or is derived from data generated by, one or more passenger sensors positioned in the vehicle; and determine, by processing the passenger data, the second physical configuration of the interior vehicle component.
However, in the same field of endeavor, Breed teaches receiving passenger data that is generated by, or is derived from data generated by, one or more passenger sensors positioned in the vehicle and determine, by processing the passenger data, the second physical configuration of the interior vehicle component (Breed, para 0356 teaches systems monitoring state of passenger and the data is used to identify rear facing child seat and out-of-position occupant).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Hirota to include receiving passenger data that is generated by, or is derived from data generated by, one or more passenger sensors positioned in the vehicle; and determining, by processing the passenger data, the second physical configuration of the interior vehicle component as disclosed by Breed to make the seat rotation not hurting the out-of- position occupant and to better protect a child in a rear-facing child-seat by not rotating the seat so the acceleration load caused by the collision is received by the back of the child-seat.
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667